(Por la Corte, a propuesta
del Juez Presidente Sr. Del Toro.)
Pob cuanto, la parte apelada presentó el 13 de marzo de 1942 una-moción jurada solicitando la desestimación del recurso en este caso-de desahucio por no haberse prestado por el apelante la fianza que ordena la ley, moción que fué notificada a la parte apelante, y
PoR cuanto, señalada la vista de la moción para el 6 de abril,. 1942, se notificó el señalamiento a ambas partos y el día de la. vista sólo compareció la apelada, y
Por cuanto, el artículo 631 del Código de Enjuiciamiento Civil, ed. 1933, exige la prestación de una fianza para apelar en casos de-esta- naturaleza, fianza que no prestó el apelante:
- Por tanto, se declara con lugar la moción y en su consecuencia, se desestima el recurso.